     DANIEL L. HARRALSON, BAR NO. 109322
 1   Attorney at Law
     Post Office Box 26688-6688
 2   Fresno, California 93729
     Telephone (559) 486-4560
 3   Facsimile (559) 486-4320
     harralsonlaw@sbcglobal.net
 4
     Attorney for Applicants /Petitioners Juan Roger Guerrero and Yesenia Guerrero
 5
                                   UNITED STATES DISTRICT COURT
 6
                                  EASTERN DISTRICT OF CALIFORNIA
 7

 8
                                                    )
     UNITED STATES OF AMERICA,                      ) Case No.: 1:17-cr-00232-DAD-BAM
 9                                                  )
                         Plaintiff,                 ) STIPULATION TO CONTINUE HEARING
10           vs.                                    )
                                                    )
11   EVELYN MAGALLON, et al.,                       ) Date: January 28, 2019
                                                    ) Time: 1:00 p.m.
12                      Defendants.                 ) Judge: Honorable Barbara McAuliffe
                                                    )
13
                                                    )
14
            IT IS HEREBY STIPULATED by and between the parties hereto, and through their
15
     respective attorneys of record, that the Evidentiary hearing of the Application/Petition to
16
     Reconvey Real Property Held as Security for Bail Bond, etc., in the above-captioned matter
17
     currently set on the court’s calendar for January 28, 2019, at 1:00 p.m., be continued to
18
     June 17, 2019, at 1:00 p.m., in Department 8 of the United States District Court.
19         The continuance is requested by counsel for Applicants/Petitioners Yesenia and Juan
20   Guerrero to allow additional time for law Enforcement to apprehend Defendant, EVELYN
21   MAGALLON so as to make the hearing moot and unnecessary.

22

23

24

25



                                                    -1-
     DATED: January 18, 2019                Respectfully Submitted,
 1
                                            DANIEL L. HARRALSON LAW CORPORATION
 2

 3                                              /s/
                                            DANIEL L. HARRALSON
 4                                          Attorney for Defendant

 5
     DATED: January 18, 2019                UNITED STATES ATTORNEYS OFFICE
 6
                                                /s/
 7                                          VINCENZA RABENN
                                            Attorney for United States
 8

 9

10
                                  -----------------------------------------------
11

12

13
                                                  ORDER
14

15          GOOD CAUSE APPEARING, IT IS SO ORDERED that the Evidentiary Hearing of the

16   Application/Petition to Reconvey Real Property Held scheduled for currently scheduled for

17   January 28, 2019, at 1:00 p.m., be continued to June 10, 2019, at 1:00 p.m.
18

19
     IT IS SO ORDERED.
20
        Dated:     January 18, 2019                                /s/ Barbara      A. McAuliffe   _
21
                                                              UNITED STATES MAGISTRATE JUDGE
22

23

24

25



                                                        -2-
